 


116 HRES 377 EH: Providing for consideration of the bill (H.R. 5) to prohibit discrimination on the basis of sex, gender identity, and sexual orientation, and for other purposes; providing for consideration of the bill (H.R. 312) to reaffirm the Mashpee Wampanoag Tribe reservation, and for other purposes; and providing for consideration of the bill (H.R. 987) to amend the Patient Protection and Affordable Care Act to provide for Federal Exchange outreach and educational activities.
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 377 
In the House of Representatives, U. S.,

May 15, 2019
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5) to prohibit discrimination on the basis of sex, gender identity, and sexual orientation, and for other purposes; providing for consideration of the bill (H.R. 312) to reaffirm the Mashpee Wampanoag Tribe reservation, and for other purposes; and providing for consideration of the bill (H.R. 987) to amend the Patient Protection and Affordable Care Act to provide for Federal Exchange outreach and educational activities. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5) to prohibit discrimination on the basis of sex, gender identity, and sexual orientation, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) 90 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 312) to reaffirm the Mashpee Wampanoag Tribe reservation, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit with or without instructions. 
3.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 987) to amend the Patient Protection and Affordable Care Act to provide for Federal Exchange outreach and educational activities. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and amendments specified in this section and shall not exceed 90 minutes, with 60 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce and 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Energy and Commerce now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–14 shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions.   Cheryl L. Johnson,Clerk. 